      Case 8:18-cv-02415-PX Document 36 Filed 11/02/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                             Greenbelt Division
____________________________________
                                      )
RAMI KHALED EL ALI, et al,            )
                                      )
      Plaintiffs,                     )
                                      )
v.                                    )      Case No. 8:18-cv-2415 (PX)
                                      )
JEFFERSON SESSIONS, et al.,           )
                                      )
      Defendants.                     )
____________________________________)

                                              ORDER

       This matter comes before the Court on the Plaintiffs and Official Capacity

Defendants’ Joint Motion to Set Briefing Schedule and Page Limits for the Official

Capacity Defendants’ Anticipated Motion to Dismiss. Upon consideration of the motion,

and for good cause shown, it is hereby

       ORDERED that the Official Capacity Defendants shall file their Motion to

Dismiss (“Defendants’ Motion”), together with an accompanying memorandum not to

exceed 75 pages, on or before December 14, 2018; it is further

       ORDERED that Plaintiffs shall file a memorandum in opposition to Defendants’

Motion, not to exceed 75 pages, on or before February 15, 2019; and it further

       ORDERED that the Official Capacity Defendants shall file a reply memorandum

in support of their motion, not to exceed 40 pages, on or before March 15, 2019.




      11/2/18
Date: ____________                                        /S/
                                            _________________________________
                                            UNITED STATES DISTRICT JUDGE
                                             PAULA XINIS
